Title: To James Madison from Jesse Atwater, 26 October 1808
From: Atwater, Jesse
To: Madison, James



Sir
NewYork October 26th. 1808.

We arrived here this day, but in consequence of a violent cold I do not think myself able to travel to Washington as fast as the Mail and believing it important that the dispatches should be received as early as possible I send them pr. Mail and I hope and trust they will arrive in safety.
I shall be at Washington shortly when I will account for monies received, and in the meantime would mention that the Capt. of the Hope intends to charge me about two hundred dolls. for ship stores which I suppose, to be wrong, as I am informed that this expence was provided for in chartering the Vessel.  I have mentioned this now to prevent any dificulty arising from a settlement with him without a knowledge of his intention.  I am very respectfully Yr. huml. Servt.

Jesse Atwater


P.S.  Dispatches are from No. 1 to No. 7 inclusive.

